Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000696
                                                        22-JUN-2016
                                                        11:44 AM



                           SCWC-14-0000696


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                           JOSHUA WILLIAMS,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0000696; CR. NO. 10-1-0626)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,

  and Circuit Judge Nakasone, in place of Pollack, J., recused)


          Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on May 9, 2016, is hereby rejected. 


          DATED:    Honolulu, Hawai'i, June 22, 2016.

Peter Van Name Esser              /s/ Mark E. Recktenwald

and Myles S. Breiner

for petitioner                    /s/ Paula A. Nakayama


Stephen K. Tsushima               /s/ Sabrina S. McKenna

for respondent

                                  /s/ Michael D. Wilson


                                  /s/ Karen T. Nakasone